Title: To James Madison from Thomas Jefferson, 5 August 1812
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 5. 12.
In a letter of May 6. from Foronda is this passage. ‘No remito a Vm exemplares de mis papelitos para el ilustrado y sabio Madison, aunque le tributo todos mis respetos: pero es Presidente, y las vilas almas, lexos de conocer que esto seria un acto de Cortesania que no tiene relacion con la presidencià, me tacharian tal vez de poco afecto à la patria, alegando que tenià consideraciones con quien nos ha tomado à Baton rouge.’ You will draw the inferences both personal & public from this paragraph which it authorises. He nevertheless sent me duplicates of his publications, and I have no doubt I fulfill his wish in sending you one of them.
The inclosed letter to Kosciusko is important to him as covering a bill of exchange, the proceeds of his funds here. A safe conveyance is more important than a speedy one. If you can have it so disposed of in the office of state as to give it the protection of Barlow’s cover, it will serve one of our most genuine foreign friends.
I am glad of the reestablishment of a Percival ministry. The opposition would have recruited our Minority by half way offers. With Canada in hand we can go to treaty with an offset for spoliations before the war. Our farmers are chearful in the expectation of a good price for wheat in autumn. Their pulse will be regulated by this, and not by the successes or disasters of the war. To keep open sufficient markets is the very first object towards maintaining the popularity of the war which is as great at present as could be desired. We have just had a fine rain of 1¼ I. in the most critical time for our corn. The weather during harvest was as advantageous as could be. I am sorry to find you remaining so long at Washington. The effect on your health may lose us a great deal of your time: a couple of months at Montpelier at this season need not lose us an hour. Affectionate salutations to mrs Madison and yourself.
Th: Jefferson
